Citation Nr: 0327821	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  95-12 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969.  The veteran's service personnel records reflect that 
he was awarded the Purple Heart medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In October 1999, the veteran testified before the undersigned 
member of the Board (now Veterans Law Judge), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001).  Subsequently, 
in January 2000, the Board issued a decision as to the issues 
of entitlement to service connection for a neck disability 
and to an increased evaluation for the residuals of a gunshot 
wound to the right thigh, both of which were denied, and 
remanded for further development the issues of entitlement to 
service connection for a neuropsychiatric disorder, to 
include PTSD, and entitlement to TDIU.

The case is now again before the Board.  Review of the record 
reveals that the RO complied with the terms of the remand, 
obtaining VA treatment records from 1975 to 2002.  
Unfortunately, for the reasons described below, the Board 
finds that it must again remand the veteran's claims for 
further development.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002).  This change in the law is applicable to all claims 
file don or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim currently on appeal, and 
while the RO has complied with the terms of development 
requested in the Board's January 2000 remand, the Board 
unfortunately finds that further development is now required 
in accordance with VCAA.

First, the Board notes that the record reflects the veteran 
may now be receiving disability benefits from the Social 
Security Administration (SSA).  These records must be 
obtained.

Second, the Board notes that close review of the file 
reflects the veteran reported receiving treatment for his 
neuropsychiatric disabilities in service, at Millington, 
Tennessee Naval Air Station.  A review of the available 
service medical records demonstrates that the file is 
incomplete.  Another search for additional records must be 
made.

The Board notes that the Federal Circuit in Disabled Veterans 
of America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.325(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed neuropsychiatric disorder, to 
include PTSD.  The RO should procure duly 
executed authorization for the release of 
private medical records.  The RO should 
then procure copies of records of 
treatment accorded the veteran for his 
claimed neuropsychiatric disorder, to 
include PTSD, that are not already of 
record.  In particular, the RO should 
obtain copies of treatment records from 
the VA Medical Center (VAMC) in 
Fayetteville, Arkansas, to include any 
and all inpatient and outpatient, and 
mental hygiene records, to include any 
and all records of group and individual 
therapy.

3.  The RO should make a specific attempt 
to obtain additional service medical 
records for his period of active service.  
The RO should specifically request any 
and all records of treatment from any and 
all medical treatment facilities-to 
include mental treatment facilities-
associated with NAS Millington, 
Tennessee, including Naval Hospital 
Memphis, Millington, Tennessee.  The RO 
should specifically request copies of any 
and all mental hygiene records, to 
include copies of any and all inpatient 
and outpatient treatment, and any and all 
group or individual therapy.  If 
additional service medical records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-0up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.

4.  The RO should determine whether or 
not the veteran is receiving disability 
benefits from SSA.  If the veteran is 
receiving disability benefits from SSA, 
the RO should obtain from SSA the records 
pertinent to the veteran's claim for SSA 
disability benefits, including the 
decision and the medical records relied 
upon concerning his claim.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examinations to determine 
the nature, extent, and etiology of his 
claimed neuropsychiatric disability, to 
include PTSD.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the claimed neuropsychiatric 
disabilities, to include PTSD.
?	Describe any current symptoms and 
manifestations attributed to the 
claimed neuropsychiatric 
disabilities, to include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neuropsychiatric 
symptoms identified.
o	Provide an opinion as to the 
date of onset and etiology for 
any currently manifested 
neuropsychiatric disability.  
In making these opinions, the 
examiner is requested to make a 
close review of the service 
medical, VA treatment, and 
private medical treatment 
records in the claims file.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for 
entitlement to service connection for a 
neuropsychiatric disorder, to include 
PTSD, and entitlement to TDIU.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




